Citation Nr: 1732273	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  12-11 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from January 1990 to January 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which, in pertinent part, denied entitlement to service connection for PTSD and entitlement to a TDIU.

The Veteran requested a Travel Board hearing in his April 2012 VA Form 9.  In January 2017, the Veteran withdrew his request for a Board hearing.

The Veteran's most recent power-of-attorney was executed in favor of the American Legion, which effectively revoked all prior representations.

The issue of entitlement to a TDIU on an extraschedular basis prior to May 29, 2012 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's current PTSD is related to or caused by service.

2. From May 29, 2012 to September 17, 2014, the Veteran's service-connected disabilities rendered him unable to obtain and maintain substantially gainful employment consistent with his educational and occupational background.






CONCLUSIONS OF LAW

1. Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307 (2016).

2. From May 29, 2012 to September 17, 2014, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.1, 4.3, 4.16, 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016).  Given the favorable outcome of this decision, no prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease incurred in service.  38 C.F.R. 
§ 3.303(d). 

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In this case, PTSD is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. 
§ 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377. 

In the case of conflicting medical opinions, the Board must weigh the credibility and probative value of the medical opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases for doing so).  The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  Other factors affecting the probative value of a medical opinion include thoroughness and degree of detail, and a well-reasoned rationale.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000); see also Bloom v. West, 12 Vet. App. 185, 187 (1999).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for PTSD - Analysis

The Veteran contends that his current PTSD is related to service.  Specifically, he alleges that his PTSD symptoms began during service and have persisted since service.

As an initial matter, the Board finds that the Veteran has been diagnosed with PTSD.  While the January 2012 VA examiner opined that the Veteran did not have PTSD, this opinion is outweighed by the numerous diagnoses of, and treatment for, PTSD throughout the Veteran's VA treatment records.  See VA treatment notes dated March 2011, June 2011, March 2014, and April 2015.

Next, the Board finds that his claimed in-service stressors are consistent with the places, types, and circumstances of his service.  The Veteran has described two in-service stressors.  The first stressor involved being able to hear explosions while deployed on a submarine, and the general stress related to being on a submarine.  The January 2012 VA examiner noted that the Veteran talked about not having visual contact with the outside while aboard the submarine, and thus not knowing what was happening.  The Veteran also stated that these experiences resulted in his thinking that he may be "crushed."  The VA examiner noted that the Veteran would not endorse fear, but talked about a sense of not being able to escape from danger.  The VA examiner stated that this stressor was adequate to support a diagnosis of PTSD and was related to the Veteran's fear of hostile military or terrorist activity.

The second stressor occurred during a Mediterranean deployment in Italy or Greece in 1994.  The Veteran and four or five of his shipmates were attacked while touring the city at night.  One of his shipmates was almost beaten to death, and they had to drag him back to the submarine.  While the January 2012 VA examiner stated that this stressor was not adequate to support a diagnosis of PTSD, the Board finds this opinion to be of limited probative value, as the VA examiner did not give many details related to this stressor and did not provide an explanation to support this opinion.  The Veteran also reported this stressor during the April 2013 VA psychiatric examination, and stated that he had recurring thoughts of this incident and felt responsible as he was the senior officer present.  A March 2014 VA treatment note indicated that the Veteran "continued to have flashbacks about the beating he witnessed as a sailor in Italy."

The Veteran's DD-214 and military personnel records indicate that he served on a submarine and deployed to the Mediterranean in 1994.  

In November 2014, the Veteran's former wife stated that they were married in 1992 and divorced in 2008.  She stated that in the summer of 1994, after an overseas deployment, the Veteran told her of the severe beating of one of his shipmates.  Afterwards, she noticed a marked change in his behavior.  He became detached, and had disturbances in motivation and mood.  He had difficulty sleeping, unless he was drinking alcohol.  His drinking increased, and he had nightmares.  He became hostile and argumentative.  She stated that he came back from that deployment a changed person.
Based on this evidence, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the in-service stressor relating to stress from being on a submarine is consistent with the places, types, and circumstances of the Veteran's service, and the claimed in-service stressor of witnessing a severe beating is sufficiently corroborated by the statement from the Veteran's former wife. 

Turning to the issue of etiology, the Board finds that the weight of the evidence supports a finding that the Veteran's current PTSD is related to or caused by the in-service stressors.  

An April 2008 VA treatment record indicated that the Veteran had been diagnosed with PTSD.  The treating physician stated that the Veteran's symptoms began nine to ten years prior.  The Veteran reported fearing for his life several times while in the military.

A December 2008 VA psychiatry nurse practitioner note indicated that the Veteran had PTSD related to his naval experiences, including the Bosnia conflict.  He had flashbacks and dreams about explosions around the submarine.

A March 2011 VA psychiatry treatment note indicated that the Veteran had been diagnosed with PTSD.  The treating psychiatrist noted that the Veteran was exposed to multiple traumas during service which made him fear for his life.  He began to experience symptoms prior to the end of his military career and it affected his substance abuse.

A November 2013 VA psychiatry treatment note indicated that the Veteran had a diagnosis of PTSD.  He had intrusive thoughts about the beating of his friend in Italy and his own fear for his life continued to cause anxiety.  The treating psychiatrist noted that the Veteran began using drugs and alcohol in the past to treat his symptoms.

Based on the evidence, both lay and medical, the Board finds that the Veteran's diagnosed PTSD is related to his in-service stressors.  The April 2008, December 2008, and March 2011 VA treatment records all link his current PTSD with the claimed in-service stressors.  Furthermore, the January 2012 VA examiner and December 2008 VA treatment record both indicate that the Veteran's in-service stressors were adequate to support a diagnosis of PTSD.  

For these reasons, and resolving all reasonable doubt in the Veteran's favor, service connection for PTSD is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Entitlement to a TDIU - Analysis

The Veteran is in receipt of a 100 percent disability rating from September 18, 2014.  As the Board finds that the Veteran's unemployability is due to the collective effect of his service connected disabilities, the issue of entitlement to a TDIU from September 18, 2014 is moot. Cf. Bradley v. Peake, 22 Vet. App. 280 (2008) (providing that a separate TDIU rating predicated on one disability (although perhaps not ratable at the schedular 100 percent level), when considered together with another disability separately rated at 60 percent or more, could warrant special monthly compensation under 38 U.S.C.A. § 1114 (s), and thus, it might benefit the Veteran to retain or obtain the TDIU rating even where a 100 percent schedular rating has also been granted).  

It is the established policy of VA that all veterans who are unable to secure and maintain substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15. 

Controlling laws provide that a TDIU may be assigned when a veteran has one service-connected disability rated at 60 percent or more, or two or more service-connected disabilities where at least one disability is rated at 40 percent or more and the combined rating is at least 70 percent.  38 C.F.R. § 4.16(a).  The record must also show that the service-connected disabilities alone result in such impairment of mind or body that the average person would be precluded from securing or maintaining a substantially gainful occupation.  Id.   The Veteran has met the percentage requirements in this case as of May 29, 2012.  He is in receipt of service connection for depressive disorder (rated 50 percent disabling from May 29, 2012 to October 31, 2013, and 70 percent thereafter); a low back disability (rated 10 percent disabling from February 6, 2012 to October 31, 2013, and 40 percent thereafter); radiculopathy of the right lower extremity (rated 20 percent disabling from February 6, 2012); a cervical spine disability (rated 20 percent disabling from September 18, 2014); right hip strain (rated 20 percent disabling from September 18, 2014); right ankle strain (rated 20 percent disabling from September 18, 2014); radiculopathy of the right upper extremity (rated 20 percent disabling from September 18, 2014); radiculopathy of the left lower extremity (rated 10 percent disabling from October 31, 2013); right knee strain (rated 10 percent disabling from September 18, 2014); left ankle strain (rated 10 percent disabling from September 18, 2014); and left knee strain (rated 0 percent disabling from September 18, 2014).
In regard to the period from May 29, 2012 to October 30, 2013, service connection for depressive disorder and radiculopathy of the right lower extremity were awarded as secondary to the back disorder thereby meeting the requirement of one disability ("common etiology") rated at 60 percent. 

The remaining question is whether these service-connected disabilities preclude the Veteran from securing and following a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  The fact that a veteran is unemployed or has difficulty finding employment does not alone warrant assignment of a TDIU, as a high rating itself establishes that his disability makes it difficult for him to obtain and maintain employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Rather, the evidence must show that he is incapable "of performing the physical and mental acts required" to be employed.  Id. at 363.  Thus, the central question is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability, and not whether a veteran could find employment.  Id. Consideration may be given to a veteran's education, training, and special work experience, but not to his age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

The Veteran's DD-214 indicates that he served in the United States Army for six years.  While in service, he worked as a submarine nuclear propulsion plant operator for two years and as a nuclear propulsion plant maintenance supervisor for approximately a year.

In May 2008, the Veteran submitted VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  He stated that his disability affected full-time employment as of 2006, which was also the last date he worked full-time.  He stated that the most he ever earned in one year was the $2006.00 he earned in 2006 as a self-employed carpenter.  He indicated that he worked as a carpenter for 40 hours per week from 1996 to 2006, and his highest gross earnings per month was $2400.00.  He reported having completed four years of college, but had no other training or education.

A March 2009 VA treatment record indicated that the Veteran had obtained a job with the VA hospital's canteen service.

In June 2011, the Veteran's treating VA psychiatrist opined that he was unable to work due to his PTSD symptoms.  These symptoms included nightmares, intrusive thoughts, avoidance, irritability, exaggerated startle, hypervigilance, and poor concentration.  He was always anxious and never felt safe.  He was sure something bad would happen soon, so he was always on guard.  He was very uncomfortable around strangers, and the psychiatrist opined that this had affected his work history. 

The January 2012 VA psychiatric examination report indicated that the Veteran's longest post-military employment was for two years as an electronics technician.  He stopped working there in 1999, when he just stopped going to work because of substance use.  He identified his last employment as working at the canteen at the VA medical center.  That job lasted for six months and ended in 2009.  He stated that he survives financially by doing odd jobs like painting.  He estimated that he spent about 10 to 15 hours per week doing painting for money.  He was not employed at the time of the VA examination.  He reported symptoms of constant anxiety, feeling like he had to do something, hopelessness, nervousness, and mood swings.  He reported getting an average of four to five hours of sleep per night, with his sleep disturbed by nightmares, physical pain, and having to go to the bathroom.  He reported significant current alcohol use of 24 beers per week, plus a pint of hard liquor per week.  His last alcoholic blackout took place a week prior to the evaluation.  He used marijuana approximately once a week.  He last used cocaine and crack a few years prior, at which time he was using cocaine daily and did so for 11 years.  He stated that use of illegal substances interfered with his life in terms of affecting relationships and employment.  The VA examiner opined that the Veteran's mental health diagnoses resulted in occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  He stated that it was not possible to know how much of his functional impairments were related to his service-connected depression or to substance abuse.

The Veteran was afforded a VA spine examination in April 2012.  The VA examiner opined that the Veteran's lumbar and cervical spine disabilities did not impact his ability to work.

A February 2013 VA vocational rehabilitation note indicated that the Veteran had been assigned to work at a National Cemetery.  His mother died and the Veteran was absent a week without contacting his vocational rehabilitation specialist.  He informed his work site supervisor  after several days of absence that he would return to work the following day, but was absent with notice an additional two days.  He was removed from the work site due to this absence without prior notice.  The work site supervisor was pleased with the Veteran's work ethic and was considering hiring him prior to the absences without notification.  

The April 2013 VA psychiatric examination report indicates that the Veteran worked at fast food places and a textile mill after high school.  He attended a university, majoring in engineering, for one year, and transferred to another college for three years, majoring in engineering technology.  After service, he attended a university for one year, majored in economics, and completed his bachelor's degree.  Then, he was employed at a foundry for two years.  His last employment was with a construction company as a carpenter/driver.  He reported that he was in the evaluation phase of his vocational rehabilitation program and hoped to be able to be hired or find employment elsewhere.  He reported that he preferred not to work around people.

An August 2013 VA treatment note indicated that the Veteran was in Vocation Rehabilitation.

A November 2013 VA psychiatric treatment note indicated that the Veteran's concentration was poor and this had caused problems in Vocational Rehabilitation.

The Veteran was afforded a VA psychiatric examination in December 2014.  The VA examiner opined that the Veteran's mental diagnoses resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The Veteran attended college prior to service, and completed his degree in economics immediately after service.  He worked part-time at Sears while finishing his degree.  Then, he worked for one year at a foundry as an engineering technician.  He stated that he then worked "various odd jobs," and work had since been inconsistent.  He worked for canteen services at the VA for six months in 2008, and had been unemployed since that time.  He has a history of auditory hallucinations and paranoia.  His psychiatric symptoms included depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, and suicidal ideation.  The VA examiner observed that the Veteran was drowsy during the examination and that he apologized for this, indicating that it was due to his pain medication.  

The Veteran was also afforded VA hip, knee, and ankle examinations in December 2014.  He reported that his bilateral lower extremity disabilities resulted in pain while walking, his legs would get weak, and his knee would give out.  Right hip flexion was limited to 40 degrees, and decreased to 30 degrees after repetitive use testing.  He had pain on movement of the hip, as well as incoordination and impaired ability to execute skilled movements smoothly.  There was pain to palpation of the right hip.  He regularly used a back brace and constantly used a cane.  He had decreased range of motion of the bilateral knees and ankles, with pain on movement.  Muscle strength was normal for the left knee, but decreased for the right knee.  Muscle strength for the hip and right ankle was decreased. Joint stability testing for the knee was normal.  He had bilateral shin splints, and reported experiencing pain when walking and standing for extended periods of time.  The VA examiner opined that the Veteran's hip, knee, and ankle disabilities would impact his ability to work due to pain with extensive use.  He could hold a sedentary job with limited walking, lifting, and climbing, and hourly breaks as needed.  

The Veteran was also afforded a VA spine examination in December 2014.  He reported having pain while moving his neck, sitting, standing, and walking.  He had decreased lumbar and cervical range of motion.  His cervical spine disability resulted in less movement than normal, incoordination, pain on movement, instability of station, disturbance of locomotion, and interference with sitting, standing, and/or weight bearing.  He had localized tenderness or pain to palpation of the lumbar spine, and an abnormal gait.  On muscle strength testing, his right finger flexion and right hand sensation were decreased.  He had mild right upper extremity paresthesias, and mild bilateral upper extremity numbness.  He had decreased sensation of the bilateral lower extremities.  However, the VA examiner stated that the Veteran did not have left upper extremity radiculopathy.  The VA examiner opined that the Veteran would have pain with repetitive use of the spine, but could hold a sedentary job with limited lifting, walking, and standing, with hourly breaks as needed.  He also opined that the Veteran's bilateral lower extremity radiculopathy placed him at an increased risk for falls.  He noted that the Veteran was unemployed and had no permanent address, making it more difficult to obtain and hold a job.

A December 2014 VA psychiatric treatment note indicated that the Veteran experienced nightmares, intrusive thoughts, avoidance, irritability, exaggerated startle response, hypervigilance, and poor concentration.  He never felt safe and was always on guard.  He reported being in constant pain.  

In April 2015, the Veteran submitted VA Form 21-2680, Examination for Housebound Status or Permanent Need for Regular Aid and Attendance.  The Veteran was hospitalized at a VA hospital at the time of this examination.  He complained of forgetfulness, chronic lower back pain, PTSD, depression, numbness in lower extremities, chronic neck pain, paranoid schizophrenia, and chronic obstructive pulmonary disorder (COPD).  His gait was unsteady and antalgic.  He was alert, oriented, and sitting in a wheelchair.  His appearance was disheveled and he was observed talking to himself.  His behavior was guarded, paranoid, and easily irritated.  He had bilateral upper extremity weakness.  The evaluating VA physician opined that the Veteran would require assistance with shaving and activities of daily living, such as toileting, due to his upper extremity weakness.  He could feed himself unassisted, but would need assistance with preparing meals.  He had bilateral lower extremity weakness due to lumbar radiculopathy.  He also had chronic bilateral knee pain and limited range of motion.  He was able to bear weight on the left lower extremity more than the right.  He had frequent falls from right knee buckling and often required assistance getting back to his feet.  The physician noted that the Veteran had severe limitations in range of motion of the cervical and lumbar spine.  He had difficulty with ambulation and could not bend due to severe pain.  He had frequent bowel and bladder incontinence.  He had short and long term memory loss.  He often forgot to perform activities of daily living such as bathing, taking medications, eating, and making appointments.  He was not able to travel due to declining physical and mental health.  He suffered from shortness of breath on exertion and could not ambulate lengthy distances.  He only left home if medically necessary.  He required a cane to ambulate, and used a wheelchair in in-patient settings.  He also used knee braces and a back brace daily to assist with mobility.  Diagnoses included paranoid schizophrenia, PTSD, depressive disorder, chronic back pain, lumbar radiculopathy, coronary artery disease, COPD, and post-inflammatory pulmonary fibrosis.

An April 2015 VA social work note indicated that the Veteran reported being homeless by choice because he "begins feeling paranoid of others and decides to move from one location to another."  

An April 2016 VA social work note indicated that the Veteran last worked in 2010 in the VA canteen.  He reported being fired due to a substance abuse relapse and being unemployed at this time.

A June 2016 VA psychiatry treatment note indicated that the Veteran had mildly agitated psychomotor activity, but no abnormal involuntary movements.  He was alert and oriented to person, place, time, and situation.  His cognitive functions, memory, and concentration were good, and his insight and judgment were fair.  

A June 2016 VA vocational rehabilitation note indicated that the Veteran reported his last working in August 2008.  He worked in construction and left due to depression.  His longest term of employment was his six years in the military.  He reported having 10 jobs since separation from service.  The Veteran stated that his service-connected back disability limited his ability to stand and walk, stoop, kneel, climb and balance, lift and carry, and bend.  He stated that he was limited in his ability to perform strenuous physical activity involving motion.  He indicated that he was unemployable due to his back immobility, pain, PTSD, and depression.  He stated that he missed work once per two weeks due to depression.  The biggest problem he had with his last job was lifting, but he did not report having problems with supervisors, authority figures, or anger management.  He reported using a cane.  He reported skills of carpentry and measuring and cutting of materials.  He presented neat and well groomed, as well as articulate and able to make his needs known.  He denied any suicidal or homicidal ideations.  The vocational rehabilitations specialist stated that he did "not have any restrictions to work at the present time per consult."

An August 2016 VA treatment note indicated that the Veteran's depressive symptoms included poor sleep, poor appetite, inadequate hygiene, withdrawn/isolative, suicidal ideation, and depressed mood.  He was also noted to be at risk for falls, due to an unsteady gait, impulsive behavior and/or impaired judgment regarding ability, a history of falls, and sensory/motor changes affecting balance.

After review of all the evidence of record, lay and medical, the Board finds that the Veteran has been unable to secure or maintain substantially gainful employment due to his service-connected disabilities.  The Veteran's psychiatric symptoms of poor concentration, impaired memory, depressed mood, anxiety, paranoia, sleep impairment, hypervigilance, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances precluded him from obtaining and maintaining any type of substantially gainful employment.  The Veteran's limitations related to walking, lifting, climbing, sitting, and standing, as well as his limited range of motion, frequent falls,  and need for frequent breaks, would also preclude him from obtaining and maintaining any type of substantially gainful employment.  The Board also found the November 2013 opinion from the Veteran's treating VA physician that his concentration was poor and this had caused problems in vocational rehabilitation to be highly probative as to whether the Veteran has been able to secure or maintain substantially gainful employment due to his service-connected disabilities.  While the June 2016 VA vocational rehabilitation note indicates that the Veteran did not have any restrictions to work, this is outweighed by the numerous work restrictions detailed in the medical evidence of record and the Veteran's employment history.  In support of this finding, the Board notes the Veteran's sporadic work history since service, his unsuccessful attempt to complete the VA vocational rehabilitation program, numerous hospitalizations, impaired mobility and frequent falls, and severe paranoia.  The combined functional impact of his service-connected psychiatric and orthopedic disabilities has rendered him unable to obtain and maintain substantially gainful employment.  While the Veteran has worked at times during the period on appeal, including as a self-employed painter, in the VA canteen, and in a national cemetery vocational rehabilitation placement, these jobs were of limited duration and did not rise to the level of substantially gainful employment.  For these reasons, the Board is granting a TDIU from May 29, 2012 to September 17, 2014.

Given the significant impact of the service-connected disabilities on the Veteran's ability to work and perform routine tasks that would likely be required for employment, the weight of the evidence supports a finding that his service-connected disabilities precluded him from obtaining and maintaining substantially gainful employment.  Therefore, entitlement to a TDIU is warranted on a schedular basis from May 29, 2012 to September 17, 2014.


ORDER

Service connection for PTSD is granted.

From May 29, 2012 to September 17, 2014, entitlement to a TDIU is granted, subject to the law and regulations governing the award of monetary benefits.


REMAND

In light of the Board's grant of service connection for PTSD, the RO must assign in the first instance a disability rating and an effective date.  Thereafter, the RO must reconsider whether the Veteran is entitled to a TDIU prior to May 29, 2012. 

Accordingly, the case is REMANDED for the following action:

1. After implementing the Board's grant of service connection for PTSD, reconsider the issue of entitlement to a TDIU for the period prior to May 29, 2012. 

2. If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


